Matter of Morgan v Rodriguez (2022 NY Slip Op 04775)





Matter of Morgan v Rodriguez


2022 NY Slip Op 04775


Decided on July 28, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 28, 2022

534874
[*1]In the Matter of Jeffrey Morgan, Petitioner,
vAnthony Rodriguez, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date:June 17, 2022

Before:Aarons, J.P., Reynolds Fitzgerald, Ceresia, Fisher and McShan, JJ.

Jeffrey Morgan, Sonyea, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Acting Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary hearing finding that he violated a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge will be restored to petitioner's account. Although petitioner seeks to be restored to the programs status he enjoyed prior to the disciplinary proceeding, "he is not entitled to such relief, as incarcerated individuals have no constitutional or statutory right to their prior housing or programming status" (Matter of Houston v Annucci, 200 AD3d 1387, 1387 [2021] [internal quotation marks, brackets and citations omitted]; see Matter of Barrera v Panzarella, 185 AD3d 1362, 1362 [2020]). As petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Tucker v Annucci, 204 AD3d 1286, 1287 [2022]; Matter of Key v State of N.Y. Dept. of Corr. & Community Supervision, 203 AD3d 1374, 1374 [2022]).
Aarons, J.P., Reynolds Fitzgerald, Ceresia, Fisher and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.